Exhibit 10(g)

PHANTOM UNIT AGREEMENT

THIS PHANTOM UNIT AGREEMENT (this “Agreement”) is by and between Magellan GP,
LLC (the “Company”) and Employee Name (the “Participant”).

 

1. Grant of Phantom Units. The Company hereby grants to the Participant
effective January 29, 2007 (the “Effective Date”), subject to the terms and
conditions of the Magellan Midstream Partners Long-Term Incentive Plan, as
amended and restated (the “Plan”) and this Agreement, the right to be eligible
to receive a target grant of # of Units Phantom Units of Magellan Midstream
Partners, L.P. (the “Partnership”). The number of Units received at the end of
the Restricted Period will be determined based on the performance criteria set
forth in Section 7 herein, employment status at that time and any other relevant
provisions of the Plan. These Units are referred to in this Agreement as
“Phantom Units” during the Restricted Period. Until the Phantom Units vest and
are paid, the Participant shall have no rights as a unitholder of the
Partnership with respect to the Phantom Units.

 

2. Incorporation of Plan. The Plan is hereby incorporated herein by reference
and all capitalized terms used herein but not defined herein shall have the
meaning set forth in the Plan. The Participant acknowledges receipt of a copy of
the Plan and hereby accepts the Phantom Units subject to all the terms and
provisions of the Plan.

 

3. Compensation Committee of the Board Decisions and Interpretations. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions and interpretations of the Compensation Committee of the Board (the
“Committee”) of the Company upon any questions arising under the Plan and this
Agreement.

 

4. Restricted Period of Phantom Units. The Restricted Period begins with the
Effective Date and ends with the first of the following events:

 

  a. December 31, 2009, provided the Participant is employed by the Company or
its Affiliates at such time, and performance relative to the metrics described
below meets the requirements for a payout; or

 

  b. Your termination of Affiliation (excluding any transfer to an Affiliate of
the Company) with the Company, voluntarily for Good Reason or involuntarily
(other than due to Cause) within two years following a Change of Control, as set
forth in the Plan.

 

5.

Payment of Phantom Units. To be eligible to receive payment of the Phantom Units
at the end of the Restricted Period, the Participant must be employed by the
Company or its Affiliates at the end of the Restricted Period, or must have
terminated employment during the Restricted Period due to Retirement, death, or
Disability. Subject to legal or contractual obligations, the Company will
deliver to the Participant, or the Participant’s legal representative, as soon
as practicable after the final Determination of Payout Levels by the Committee,
the value of the Phantom Units equal in value to the number of Phantom Units



--------------------------------------------------------------------------------

 

less the number of Phantom Units required to cover minimum tax withholding
requirements. The number of Phantom Units required to cover minimum tax
withholding will be based on the closing price of the Units at the end of the
Restricted Period.

 

6. Termination of Employment Due to Retirement, Death or Disability. In the
event a Participant’s employment with the Company and its Affiliates terminates
prior to the end of the Restricted Period due to Retirement, death or
Disability, the initial Target Grant will be prorated based upon the
Participant’s months of employment between January 1, 2007 and December 31,
2009. Such prorated amount will continue to be restricted and subject to the
terms of this Agreement until the end of the Restricted Period. All Phantom
Units in excess of the prorated amount shall be forfeited.

 

7. Performance Criteria.

Three-Year Performance Metrics. The performance criteria will be based upon
three annual measures each applied to one-third of the target grant as follows:

 

Metric

   Weight   Threshold    Target    Stretch

First-Year Performance Metric

          

2007 Distributable Cash Flow per Unit

   33%   $2.47    $2.76    $3.00

Second-Year Performance Metric

          

2008 Distributable Cash Flow per Unit

   33%   (1)    (1)    (1)

Third-Year Performance Metric

          

2009 Distributable Cash Flow per Unit

   34%   (2)    (2)    (2)

--------------------------------------------------------------------------------

  (1) To be determined in the first quarter of 2008 and communicated to the
Participant by e-mail within 10 days of the determination.

 

  (2) To be determined in the first quarter of 2009 and communicated to the
Participant by e-mail within 10 days of the determination.

 

8. Determination of Payout Level.

 

  (i) The number of Units awarded will be determined based on performance
relative to the performance criteria as follows:

 

Below Threshold

  No payout

Target Achieved

  100% of Phantom Units are paid out

Stretch Achieved

  200% of Phantom Units are paid out

The payout for results between threshold, target and stretch will be
interpolated.

 

  (ii) The number of Units awarded will be subject to an increase or reduction
of up to 20% based upon personal performance.

 

9. Other Provisions.

 

  a.

The Participant understands and agrees that payments under this Agreement shall
not be used for, or in the determination of, any other payment or benefit under
any continuing agreement, plan, policy, practice or arrangement providing for
the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan



--------------------------------------------------------------------------------

 

as defined in Section 3(3) of ERISA, including, but not limited to qualified and
non-qualified retirement plans.

 

  b. Except as otherwise provided herein, and in the Plan documents, in the
event that the Participant’s employment with the Company and its Affiliates
terminates prior to the vesting of the Phantom Units granted under this
Agreement, such Phantom Units shall be forfeited.

 

  c. The Participant acknowledges that this award and similar awards are made on
a selective basis and are, therefore, to be kept confidential.

 

  d. Neither the Phantom Units, nor the Participant’s interest in the Phantom
Units, may be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered at any time prior to the vesting and payment of such Phantom Units
under this Agreement.

 

  e. If the Participant at any time forfeits any or all of the Phantom Units
pursuant to this Agreement, the Participant agrees that all of the Participant’s
rights to and interest in the Phantom Units shall terminate upon forfeiture
without payment of consideration.

 

  f. The Committee shall make determination as to whether an event has occurred
resulting in the forfeiture of the Phantom Units, in accordance with this
Agreement, and all determinations of the Committee shall be final and
conclusive.

 

  g. With respect to the right to receive payment of the Phantom Units under
this Agreement, nothing contained herein shall give the Participant any rights
that are greater than those of a general creditor of the Company.

 

10. Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to Magellan Midstream Partners,
L.P., One Williams Center, Mail Drop 28-4, Tulsa, Oklahoma 74172, Attention:
Compensation Department. Notices shall become effective upon their receipt by
the Company if delivered in the forgoing manner.

 

Magellan GP, LLC

By:

 

/s/ Don R. Wellendorf

Don R. Wellendorf

President and Chief Executive Officer

Magellan GP, LLC

Participant:

I acknowledge receipt of a copy of the Plan and hereby accept the terms and
conditions of this Phantom Unit Agreement:

                                                                               
      Dated this              day of                                     , 2007.

Employee Name